DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending.

Claim Objections
Claim 1 recite the limitations “PI equivalent model” objected to because of the following informalities:  explain what applicant mean by acronym “PI”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the remaining capacitance" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the positive direction" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the latency insertion" in line 13, line 24 “an latency insertion”, line 27 “an latency insertion”, line 28 “the latency insertion”, line 42 “a latency .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the voltage source" in line 17, line 23 “a voltage source”, first it should be “a voltage source” then it should be “the voltage source”.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Examiner’s Statement of Reason for Allowance
Claims 1 -2 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Rahmat et al. (USPGPUB 2012/0078605) discloses a method comprising identifying a sub-network of the linear circuit, the sub-network having one or more 
performing division of network by dividing a microgrid model from a filter at an outlet of a converter of a distributed power generation system, connecting in series an inductance L in the filter to an equivalent voltage source, wherein the inductance L is close to a power distribution line of the microgrid, and the equivalent voltage source comprises a grounded negative electrode, and forming a latency insertion method network with the power distribution line of the microgrid, connecting the remaining capacitance of each filter to an equivalent current source in parallel, of which the positive direction is flowing into the ground, and forming a node analysis method network with a corresponding distributed power generation system; (2) performing model exchange by representing the power distribution line in the latency insertion method network by a PI equivalent model, wherein a branch between nodes is represented by inductance and resistance in series connection, and a branch from nodes at both ends to ground is represented by capacitance, representing the voltage source in the latency insertion method network by Norton equivalent form, wherein an equivalent conductance is in parallel connection with an quivalent current source, representing a load in the latency insertion method network by a constant impedance model, wherein resistance, inductance, capacitance, or a combination thereof are in parallel 16Attorney Docket No. 63774.8110.US00 connection, if there are multiple branches between nodes, converting the multiple branches into one single branch and expressing in a form of inductance, resistance, a voltage source, or a combination thereof in series connection to form an latency insertion method common branch, if there are multiple branches from the node to ground, converting the multiple branches into one single branch and expressing in a form of capacitance, conductance, a current source, or a combination thereof in parallel connection to form an latency insertion method node branch, sequentially numbering 
    PNG
    media_image1.png
    193
    452
    media_image1.png
    Greyscale
 C and G being diagonal matrixes of NnxN, and diagonal elements being ground 17Attorney Docket No. 63774.8110.US00 capacitance and ground conductance of a latency insertion method node branch with a corresponding number; L and R being diagonal matrixes of NbxNb, and diagonal elements being inductance and capacitance of a latency insertion method common branch with a corresponding number; At being a simulated time-step; N, and Nb being a number of latency insertion method node branch(es) and a number of latency insertion method common branch(es) respectively; (5) updating a node voltage of the latency insertion method node branch according to following 
    PNG
    media_image2.png
    38
    423
    media_image2.png
    Greyscale
 Vnal being a node voltage vector of the latency insertion method node branch at time n+1, I branch being a branch current vector of the latency insertion method common branch at time n, and H,a being an equivalent current source vector of the latency insertion method node branch at time n; carrying out simulation solution of the node analysis method network simultaneously; (6) updating a branch current of the latency insertion method common branch according to following rule to serve as a corresponding parallel equivalent current source of a filter capacitance branch in next node analysis method network simulation solution;  
    PNG
    media_image3.png
    38
    560
    media_image3.png
    Greyscale
 MT being a transposition operation of correlation matrix M, E"+J being an equivalent equiv voltage source vector of the latency insertion method common branch at time n+1, which is a non-zero element only at a position corresponding to a filter inductance branch and has a 18Attorney Docket No. 63774.8110.US00 magnitude of a voltage magnitude corresponding to a filter capacitance in the node analysis method network; and (7) judging whether simulation is terminated or not, if not, returning to step (5), entering a next simulation cycle, and terminating.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119